IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER §
OF THE BAR OF THE SUPREME § No. 242, 2017
COURT OF THE STATE OF
DELAWARE:

EDWARD F. EVANS,
Petitioner.

f»O'DCO§E¢O’.>€-O’>¢O¢

Submitted: June 14, 2017
Decided: June 23, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

M

This 23rd clay of June 2017, the Court has before it a petition for transfer to

retirement status. The Offlce of Disciplinary Counsel does not oppose.

IT IS HEREBY ORDERED that under Supreme Court Rule 69, Petitioner is

granted leave to transfer to retirement status. While on retirement status, Petitioner

will not engage in any practice of law, compensated or uncompensated, including those

areas of practice permitted for a “retired lawyer” in Rule 69, Should Petitioner request

a transfer from retirement status, he must petition for reinstatement and prove by clear

and convincing evidence the factors for reinstatement set forth in Disciplinary

Procedural Rule 22(g).

BY HE COURT:

, Tl/o%)

justice v y